Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest A shifting control device for a human-powered vehicle, comprising: a controller configured to control an actuator of a gear shifting device to arrange a chain guide of the gear shifting device on a plurality of gear positions, the controller being configured to execute a multistage gear shift operation to accomplish a movement between at least three gear positions in a gear shift direction, the controller being configured to control the actuator to move the chain guide from a first current gear position to a first target gear position in a gear shift direction and to temporarily arrange the chain guide on a first temporary position in the multistage gear shift operation before stopping the chain guide at the first target gear position, the controller being configured to execute a single gear shift operation to accomplish a movement between two gear positions in the gear shift direction, the controller being configured to control the actuator to move the chain guide from a second current gear position to a second target gear position in the gear shift direction and to temporarily arrange the chain guide on a second temporary position in the single gear shift operation before stopping the chain guide at the second target gear position, and the first temporary position being offset from the second temporary position in the gear shift 
The prior art does not teach or suggest a shifting control device for a human-powered vehicle, comprising: a controller configured to control an actuator of a gear shifting device to arrange a chain guide of the gear shifting device on a plurality of gear positions, the controller being configured to execute a multistage gear shift operation to accomplish a movement between at least three gear positions in a gear shift direction, the controller being configured to control the actuator to move the chain guide from a first current gear position to a first target gear position in a gear shift direction and to temporarily arrange the chain guide on a first temporary position in the multistage gear shift operation before stopping the chain guide at the first target gear position, and the controller being configured to vary the first temporary position based on multistage-gear-shift information relating to the multistage gear shift operation in Claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654